DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13, 15, 17, 20, 25, 27, 31-33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gainford (GB2,518,362 A) in view of Lukashenok (SU 1326302 A1).
Claim 1, Gainford discloses a sports apparatus comprising: 
a ball holder (12); and 
a motor (16) arranged to rotate said ball holder, wherein the ball holder and the motor have an axis of rotation.  Gainford disclosed the claimed device with the exception of expressly disclosing the axis of rotation of  the motor is offset from the axis of rotation of the ball holder.  However, as disclosed by Lukashenok discloses the axis of rotation of the ball is offset from the motor.  It would have been obvious to one of ordinary skill in the art to have used such an arrangement for Gainford’s motor given that Lukashenok shows such is an alternative manner of positioning the motor with respect to the ball holder.
It is noted:  the recitation of “an axis of rotation of  the motor is offset from the axis of rotation of the ball holder” does not appear to accurately define the disclosed and claimed invention.  It appears that applicant may be attempting to recite that the motor is not positioned directly below the ball holder, hence, it is offset because it is positioned to the side of the ball holder.  The examiner was unable to locate any particular recitation for the axis of the motor being offset from the axis of the ball holder. Irrespective of the location of the motor i.e. whether positioned under or to the side of the ball holder the function of the motor does not change and the ball holder is able to rotate for its intended purpose.
Claim 2, as best the claim is understood, Gainford as modified above further shows the motor is arranged to drive rotation of the ball holder via a side engagement of the ball holder .
Claim 3, Gainford alone and as modified above further shows the apparatus is arranged to contact a given supporting surface to position the ball holder for a user to strike a ball being held and rotated by the ball holder.
Claim 4, Gainford as modified above further shows the motor is laterally offset with respect to the ball holder.
Claim 5, Gainford alone and as modified above shows the motor is disposed adjacent said ball holder (figure 1 shows the ball holder and the motor are adjacent to each other).
Claim 6, Gainford alone and as modified above shows the motor and the ball holder are arranged in substantially the same plane (as shown in for example in figure 1, the two are substantially in the same plane i.e. vertical plane).
Claim 7, Gainford alone and as modified above shows the motor and the ball holder are arranged in substantially the same plane (as shown in for example in figure 1, the two are substantially in the same plane i.e. vertical plane), and wherein that plane is substantially parallel to a given supporting surface on which the apparatus is mounted.
Claim 8, Gainford alone and as modified above shows a control system for controlling the rotation of the ball holder; preferably (Note: “preferably” renders the claim indefinite, since it is not readily apparent what is being claimed) wherein the control system controls the rotation of the ball holder by regulating power supplied to the motor (page 8, lines 13-29). 
Claim 11, Gainford alone and as modified above shows  the control system is arranged in substantially the same plane as the ball holder (as shown in for example in figure 1, the two are substantially in the same plane i.e. vertical plane), preferably (Note: “preferably” renders the claim indefinite, since it is not readily apparent what is being claimed) wherein the control system is arranged in substantially the same plane as the ball holder and wherein that plane is substantially parallel to a given supporting surface on which the apparatus is mounted.
Claim 13, Gainford alone as modified above inherently include a power supply for powering the motor (page 8, lines 13-29).  
Claim 15, as noted above, Gainford as modified above shows the motor and the means for operating the motor i.e.  the power supply is arranged in substantially the substantially the same plane as the ball holder, preferably (Note: “preferably” renders the claim indefinite, since it is not readily apparent what is being claimed) wherein that plane is substantially parallel to a given supporting surface on which the apparatus is mounted.
Claim 17, Gainford alone and as modified above shows the ball holder (12) is arranged to rotate on a bearing (the bearing is best seen in figures 2 and 3), preferably (Note: “preferably” renders the claim indefinite, since it is not readily apparent what is being claimed) the ball holder comprises a skirt (the broadest reasonable interpretation of “skirt” would include the underside of the ball holder opening where the ball is received) depending from its underside, preferably wherein the bearing comprises an annular groove arranged to receive the skirt of the ball holder such that the skirt of the ball holder can rotate within the annular grove of the annular bearing (the underside of the ball holder inherently rotates with the bearing; as shown in figure 2, the bearing receives the underside of the ball holder). 
Claims 20 and 25, Gainford shows  the motor is arranged to drive rotation of the ball holder via a coupling (drive shaft). Gainford alone and as modified above disclose the claimed device with the exception of the coupling being preferably (Note: “preferably” renders the claim indefinite, since it is not readily apparent what is being claimed) in the form of a gearing arrangement, and the ball holder comprises an annular ring, preferably wherein the annular ring gear is arranged on an underside of the annular ring.  The Examiner takes Official Notice that the use of electric motors, battery powered motors, AC motors, DC motors, drive gears and/or a pinion gear are old and well known and obvious to substitute one for the other in Gainford’s device in order to achieve the predictable result of providing rotation for the ball holder.
Claim 27, Gainford alone and as modified above show a housing and a base (figures 1 and 2 show the housing having a base), wherein the housing and base are arranged to retain the ball holder, preferably (Note: “preferably” renders the claim indefinite, since it is not readily apparent what is being claimed) the housing has an opening arranged to expose the ball holder (the ball is indirectly held on the housing; the upper end of the housing includes an opening for receiving the drive shaft which in turn holds the ball holder), such that a ball can be held on the ball holder through said opening.  
Claim 31, Gainford shows the total height of the apparatus is less than 50 millimeters  (as best seen in the figures, the overall height of the device appears to be less than 50 millimeters; page 4, lines 24-27).
Claim 32,  Gainford shows the clearance between a ball, being held and rotated by the ball holder of the apparatus, and a given supporting surface on which the ball holder is mounted is less than 10 millimeters (as shown in figure 1, there appears to be very little clearance between the ball the ball holder).
Claim 33, Gainford shows a damping mechanism to dampen wobbling of a ball being held and rotated by the ball holder preferably wherein the damping mechanism comprises a cushion of substantially elastic material (page 8, lines 1-11). 
Claim 36, Gainford shows the damping material is an elastic material.  Gainford alone and as modified above disclose the claimed device with the exception damping material being one or more springs arranged to dampen the vertical component of ball wobble during rotation preferably wherein the one or more springs are at least one of: helical coil compression springs; helical coil extension springs; leaf springs; conical springs; torsion springs; spring tabs; or constant force springs. The Examiner takes Official Notice that the use of various types of dampers alone or in combination is old and well known and obvious to incorporate into the Gainford’s device, in order to achieve the predictable result of in order for the ball holder to support and grip a ball.


Myers (GB 2,487,075 A)
Claim 38, Gainford alone and as modified above discloses the claimed device with the exception of having one or more sensors, wherein said one or more sensors are arranged to identify one or more characteristics of the motion of the ball which has been struck from the apparatus by a user, preferably a motion sensors and an accelerometer for detecting the speed, and the direction of motion of a ball, wherein the one or more sensors are directly attached to, or attached within, the apparatus.  However, Myers discloses (page 4, lines 4-10; page 7, lines 1-5) it is known in the art to include preferably a motion sensors and an accelerometer for detecting the speed, and the direction of motion of a ball, wherein the one or more sensors are directly attached to, or attached within, the apparatus.  It would have been obvious to one of ordinary skill in the art to have used such sensor(s) for Gainford’s device, given that Myers teaches that such is an appropriate manner to gathering information regarding the impact received on the ball. One would reasonably expect the Myer’s sensor(s) incorporated into Gainford’s device to predictably successful because both invention are in the same field of endeavor and are attempting to solve the same problem of detecting and controlling the movement of a ball when placed on the ball holder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marks, Minniear, Perry, Achkar, Tortola and Hamilton disclose a ball holder which rotates with respect to a support. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
05 May 2022